Citation Nr: 0814848	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  96-13 777A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD). 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel




INTRODUCTION

The veteran served on active duty from June 1970 to October 
1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 1996 rating decision of the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Newark, New Jersey.  The case was transferred to the 
RO in Nashville, Tennessee.

In a September 2000 Order, the United States Court of Appeals 
for Veterans Claims (Court) vacated a May 1998 Board 
decision.  In January 2002, the Board remanded this issue for 
additional development and readjudication under the revised 
criteria of 38 C.F.R. § 3.304(f), to request treatment 
records, and because the veteran had submitted additional 
evidence.  

In a February 2006 Order, the Court vacated a September 2004 
Board decision, and remanded the matter to the Board.  The 
February 2006 Joint Motion reflects that the September 2004 
Board decision was vacated and remanded on the issue of 
service connection for PTSD because of inadequate reasons and 
bases on the questions of current diagnosis of PTSD and the 
occurrence of in-service stressful events. 

In June 2006, the Board remanded the issue of service 
connection for PTSD to obtain treatment records and afford 
the veteran a psychiatric examination and medical opinion.  
That development has been completed, and the case was 
returned to the Board for further appellate consideration. 

The June 2006 Board remand referred to the RO an informal or 
inferred claim for service connection for major depressive 
disorder, based on the February 2006 Joint Motion suggestion 
that the evidence of record raised an informal or inferred 
claim for service connection for major depressive disorder.  
In a December 2007 supplemental statement of the case (SSOC), 
the RO noted the non-PTSD psychiatric diagnoses, and even 
discussed questions of aggravation in service and misconduct 
for substance abuse in service; however, these reasons and 
bases were provided in the context of a SSOC readjudication 
of the issue of service connection for PTSD.  The RO is 
invited to develop and adjudicate the issue of service 
connection for (non-PTSD) psychiatric disorders, which would 
now encompass other diagnosed psychiatric disorders, and 
includes the question of reopening service connection for 
major depressive disorder.  

With regard to the question of reopening service connection 
for major depressive disorder, in his March 1996 notice of 
disagreement with the denial of service connection for PTSD, 
the veteran did not express disagreement with the February 
1996 rating decision denial of service connection for major 
depressive disorder; therefore, service connection for major 
depressive disorder became a final decision. 
The February 2006 Joint Motion's reporting of the record does 
not indicate an awareness of the fact that service connection 
for a major depressive disorder was previously denied in a 
February 1996 RO rating decision, which was issued on 
February 21, 1996, and to which the veteran did not enter a 
notice of disagreement within one year of notice of the 
decision on this issue.  The June 2006 Board remand, 
likewise, without any reference to the February 1996 RO 
rating decision denial of service connection for major 
depressive disorder, referred the issue of service connection 
for major depressive disorder to the RO for appropriate 
development. 

The evidence to be considered on the question of reopening 
service connection for major depressive disorder includes an 
August 2003 VA examination report that shows a diagnosis of 
major depressive disorder (with psychotic features), and 
includes the VA examiner's opinion that the major depressive 
disorder likely began during service.  An October 2007 VA 
examination report reflects diagnoses of schizoaffective 
disorder (depressed), anxiety disorder (not otherwise 
specified) with features of post-traumatic stress that did 
not constitute PTSD, and polysubstance dependence (in early 
remission), and includes the VA examiner's opinion that the 
depressive part of the mood disorder likely began during 
service, and that an anxiety disorder with post-traumatic 
stress disorder symptoms would also be related to time in 
service.  This additional evidence since the February 1996 RO 
rating decision may well constitute new and material evidence 
to reopen that aspect of a claim for service connection for a 
psychiatric disorder that pertains to major depressive 
disorder, but this question of reopening will need to be 
adjudicated.

Notwithstanding a previous referral, and references in a 
supplemental statement of the case to non-PTSD psychiatric 
disability, these questions still need to be developed and 
adjudicated by the RO.  The Board may only exercise 
jurisdiction over an issue after an appellant has filed both 
a timely notice of disagreement to a rating decision denying 
the benefit sought, and a timely substantive appeal.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2007); Roy v. Brown, 5 
Vet. App. 554 (1993).  For this reason, the Board is again 
referring to the RO the informal or inferred claim raised by 
the record of entitlement to service connection for a (non-
PTSD) psychiatric disorder that has been variously diagnosed 
as schizoaffective disorder (depressed), anxiety disorder 
(not otherwise specified) with features of post-traumatic 
stress that did not constitute PTSD, and polysubstance 
dependence, including the question of whether new and 
material evidence has been received to reopen service 
connection for major depressive disorder.


FINDING OF FACT

The weight of the competent medical evidence demonstrates 
that the veteran does not have a diagnosed disability of 
PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 
4.125(a) (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 (2007).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Collectively, VA notice and duty to assist letters dated in 
April 2002, May 2002, February 2003, April 2003, May 2003, 
April 2006, July 2006, September 2006, and February 2007 
satisfied VA's duty to notify under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159, as they informed the appellant of what 
evidence was needed to establish the benefits sought (service 
connection for PTSD), of what VA would do or had done, and 
what evidence the appellant should provide, informed the 
appellant that it was the appellant's responsibility to make 
sure that VA received all requested records that are not in 
the possession of a Federal department or agency necessary to 
support the claims, and asked the appellant to send in any 
evidence in the appellant's possession that pertains to the 
claims.  

The Board is not aware of the existence of additional 
relevant evidence in connection with the appellant's claim 
that VA has not sought.  In an April 2006 response, the 
veteran indicated in writing that he did not have anything 
else to submit to VA.  VA medical records, VA examination 
reports, diagnoses, and medical opinions, private medical 
treatment records, diagnosis, and opinions, and other lay 
statements have been associated with the record.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issue on 
appeal, and that VA has satisfied the duty to assist.  In 
compliance with the Board's June 2006 remand, the RO 
requested private and VA treatment records, and obtained a VA 
examination and medical opinions (October 2007), then 
readjudicated the appellant's claim and issued a Supplemental 
Statement of the Case (December 2007).  The Board finds that 
VA has substantially complied with the Board's June 2006 
remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(remand not required under Stegall v. West, 11 Vet. App. 268 
(1998) where Board's remand instructions were substantially 
complied with).  

During the pendency of this appeal, the Court issued a 
decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided such notice in a 
July 2006 letter.  Because the claim for service connection 
for PTSD is being denied, and no initial rating or effective 
date will be assigned, the Board finds that there can be no 
possibility of any prejudice to the appellant under the 
holding in Dingess, supra.  

The appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of the claim, 
including by submission of statements, and arguments 
presented by the representative organization.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (conforming to the Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. 
§ 3.304(f).

The veteran contends that he has PTSD that is related to in-
service stressful events of battle readiness training with 
fear of being sent into combat, fixing the mooring line of a 
ship, and learning of his friends' death after service.  

The veteran does not contend that he was involved in combat.  
The veteran's 
DD Form 214 (Report of Transfer or Discharge) and 
administrative records contains no reference to any combat 
citations or other awards or decorations denoting 
participation in combat with the enemy.  The personnel 
records reflect that the veteran served stateside during his 
period of active duty as a clerk.  

Reports from a Vet Center that date between 1991 and 1998 
show intermittent treatment for alcohol and chemical 
dependency.  Private medical records show that the veteran 
was hospitalized from March 1991 to April 1991, and 
apparently received therapy for alcohol and chemical 
dependency.  Private medical records dated in September 1994 
from Valley View show treatment for cocaine abuse.

An October 1995 VA examination report reflects the veteran's 
history of a dysfunctional early family life and alcohol and 
drug abuse; that the veteran served aboard a destroyer, the 
USS Albert David, which maneuvered in the Gulf of Tonkin from 
May to August 1971; and that the veteran had not been in 
combat situations or subjected to severe stress during 
service.  The veteran reported that he was grieved to learn 
of the loss of several others who were killed when the ship 
was attacked after the veteran's discharge from service.  The 
examiner diagnosed major depressive disorder, borderline 
personality disorder, and alcohol and multiple substance 
abuse.  The examiner opined that the specific criteria 
necessary for a diagnosis of PTSD were not met.

VA treatment records from January 1996 show that the veteran 
received psychiatric treatment, and that one professional 
reported that there were possible symptoms of PTSD.  The 
impression was polysubstance abuse in four months of 
remission, anxiety disorder, and rule out PTSD.

A Mental Health Discharge Summary from Christ Hospital shows 
treatment for substance abuse, schizoid personality, and 
chronic depression in June 1997.

VA outpatient records dated between 2000 and 2003 show 
medical care was provided for paranoid type schizophrenia.  A 
March 2001 social worker's letter invites the veteran into a 
program for "veterans who suffer with the PTSD diagnosis."  
The VA treatment entry cumulative list of diagnoses includes 
prolonged PTSD, which was diagnosed on April 4, 2001, but 
also includes alcoholism, tobacco use disorder, 
schizophrenia, and episodic use drug abuse.  A June 2001 
outpatient clinic record shows that the veteran's problem 
list includes prolonged post-traumatic stress.

An August 2003 VA examination report reflects Axis I 
diagnoses of recurrent major depressive disorder with 
psychotic features; alcohol abuse; and post-traumatic stress 
syndrome.  The VA examiner indicated that the veteran failed 
to meet complete criteria for a diagnosis of PTSD, as he 
lacked sufficient avoidance/numbing symptomatology, and had 
questionable stressors.  The VA examiner indicated that the 
veteran's moderate-to-severe social and vocational or 
occupational impairment was attributable to the veteran's 
primary diagnosis of recurrent major depressive disorder.  
The VA examiner reasoned that the veteran's depression 
appears to be more distressing and disabling than his Post 
Traumatic Stress Syndrome and seems to temporally precede it, 
although there was some overlap of symptoms.  

Private treatment records from Ron Brown, Ph.D., dated from 
2004 to 2007 reflect a reference to depression and PTSD, but 
show the treating Axis I diagnoses of bipolar psychosis and 
depression, and notes an Axis II diagnosis of borderline 
IQ/borderline personality disorder.    

A December 2004 private psychological examination report from 
H. Abraham Brietstein, Ph.D., reflects Axis I diagnoses of 
PTSD, social anxiety disorder, cocaine dependence (in 
sustained remission), and alcohol abuse.  Dr. Brietstein 
noted that the veteran exaggerated his symptoms on the 
personality measure, and Axis II diagnosis was deferred. 

An April 2007 letter from George Brooks, D.O., notes the 
veteran has multiple severe physical problems, and has 
bipolar disease.

Some VA treatment records reflect treatment for a diagnosis 
of various psychiatric disorders that include "PTSD 
syndrome."  VA treatment entries in 2004 reflect a diagnosis 
of mixed bipolar disorder.  A June 2006 VA treatment entry 
reflects the veteran was treated for relapse on alcohol, and 
that his mood and affect were situational and complicated by 
substance misuse.  

An October 2007 VA examination report shows that the 
veteran's symptoms did not meet the criteria for a diagnosis 
of PTSD.  The diagnoses were schizoaffective disorder 
(depressed), anxiety disorder (not otherwise specified) with 
features of post-traumatic stress that did not constitute 
PTSD, and polysubstance dependence (in early remission).  The 
VA examiner indicated that the veteran did not meet the full 
criteria for PTSD because his post-traumatic stress symptoms 
were fairly mild and fairly infrequent.  

After a review of all the evidence of record, the Board finds 
that there is some medical evidence that tends to show a 
diagnosis of PTSD, and medical evidence that tends to show 
that the veteran does not have a diagnosed disability of 
PTSD.  Where, as in this veteran's case, there is a  
difference of medical opinion regarding diagnosis of the 
veteran's psychiatric symptoms, the Board must weigh the 
various medical diagnoses to determine whether the veteran 
has a medical diagnosis of PTSD.  See Guerrieri v. Brown, 4 
Vet.  App. 467, 470-71 (1993); Wensch v. Principi, 15 Vet.  
App. 362, 367 (2001) (it is not error for the Board to favor  
the opinion of one competent medical expert over that of  
another when the Board gives an adequate statement of reasons  
and bases).  The United States Court  of Appeals for the 
Federal Circuit has recognized the Board's  "authority to 
discount the weight and probity of evidence in  light of its 
own inherent characteristics and its  relationship to other 
items of evidence."  Madden v. Gober,  125 F.3d 1477, 1481 
(Fed. Cir. 1997). 

After a review of all the evidence of record, the Board finds 
that the weight of the competent medical evidence, including 
VA PTSD examination reports and treatment records and private 
treatment records and letters, shows that the veteran does 
not have a diagnosed psychiatric disability of PTSD.  The 
Board finds that the August 2003 and October 2007 VA PTSD 
examination reports are of more probative value because the 
October 2007 examination was conducted by a psychiatrist 
(M.D.); these examinations are based on a thorough history 
and complaints, including a thorough review of previous 
findings and diagnoses, included mental status examination 
findings; these examination reports offered specific DSM-IV 
diagnoses to account for the veteran's psychiatric symptoms, 
and specifically indicated which PTSD criteria was not met; 
included an Axis II diagnosis; and these diagnoses are more 
consistent with the majority of VA and private treatment 
records and diagnoses.  

The December 2004 private psychological examination report 
reflecting diagnoses that included PTSD was conducted by a 
private psychologist (Ph.D.); was based only on a history 
provided by the veteran, who Dr. Brietstein noted was prone 
to exaggeration of symptoms, without benefit of review of 
previous treatment records or diagnoses; the diagnosis of 
PTSD was only one of four Axis I diagnoses that were 
indicated to account for the veteran's symptoms; the report 
did not indicate which specific PTSD criteria were met to 
form the basis for the diagnosis; did not include an Axis II 
diagnosis; and is less consistent with the other diagnoses of 
record such as bipolar psychosis, depression, schizophrenia, 
personality disorder, anxiety disorder, and even post-
traumatic stress symptoms or syndrome.  Likewise, the other 
references in the medical records to PTSD do not indicate 
that this is a DSM-IV diagnosis or qualify the diagnosis as 
PTSD syndrome (not diagnosis); and do not provide an 
explanation of the bases of the diagnosis, including which 
specific PTSD criteria were met.  

Because the weight of the competent medical evidence 
demonstrates that the psychiatric symptomatology has not 
manifested in a diagnosis of PTSD, there is no basis to grant 
service connection for PTSD.  The Court has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143-44 (1992).  Because the basis 
of denial of the veteran's claim for service connection for 
PTSD is that the weight of the competent evidence 
demonstrates no diagnosis of PTSD, the Board does not reach 
the additional questions of adequacy of claimed in-service 
stressful events or the question of relationship of PTSD to 
such in-service stressful events. 

For these reasons, the Board finds that a preponderance of 
the evidence is against the veteran's claim for service 
connection for PTSD, and the claim must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for PTSD is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


